DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/13/22 have been fully considered but they are not persuasive. 
Applicant argues Tseng et al. (US 2014/0003765 A1) fails to disclose an interconnection line connecting two devices on the interconnection layer.  The argument is unpersuasive.
The claim does not require the second device to reside on the interconnection layer.  Instead, the claim requires that “the first electrical interconnection line is configured to electrically connect a first terminal of the first device to a second terminal of a second device.”  Tseng discloses the electrical interconnection line 928 is configured to electrically connect a first terminal of the first device 110 to the second terminal of a second device 102 (Figs 1-3, and 9; [0021], [0024], [0028]).  The rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al (US 2014/0003765 A1).
Re. Claim 1, Tseng et al discloses a method comprising: 
forming a substrate 208 (Fig 6; [0053]-[0054]); 
forming an interconnection layer 233 disposed on the substrate 208 (Fig 8; [0058]), wherein the interconnection layer 233 comprises at least a first electrical interconnection line 928 (Fig 9; [0061]); 
forming a waveguide 222 on the interconnection layer 233 (Fig 8; [0058]-[0059]), wherein the waveguide 222 comprises a waveguide core, wherein the waveguide core comprises one or more adjacent and discrete SiON layers ([0060]); 
forming a first device 110 disposed on the interconnection layer 233 (Figs 1-3; [0021], [0027]), wherein the at least a first electrical interconnection line 928 is configured to electrically connect a first terminal of the first device 110 to the second terminal of a second device 102 (Figs 1-3, and 9; [0021], [0024], [0028], [0061]-[0062]).
Re. Claim 2, Tseng et al discloses the first device 110 is configured to optically communicate with the waveguide 222 (Figs 2-3; [0032], [0066]).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re. Claims 3 and 4, the prior art does not disclose or reasonably suggest a method as required by the claims, specifically wherein each layer of the one or more adjacent and discrete SION layers is configured to have a stress having a magnitude less than or equal to 20 MPa, in combination with the remaining limitations of the claims.
Re. Claim 5, the prior art does not disclose or reasonably suggest a method as required by the claims, specifically wherein each layer of the adjacent and discrete SION layers comprises a level of impurity, a level of homogeneity, or a level of uniformity to provide a waveguide having an optical loss less than or equal to 1 dB/cm, in combination with the remaining limitations of the claims.
The most applicable prior art, Tseng et al (US 2014/0003765 A1), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Claims 6-10 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 6-10, 21-24, and 27, the prior art does not disclose or reasonably suggest a method as required by the claims, specifically wherein each layer of the one or more adjacent and discrete SiON layers is configured to have a stress having a magnitude less than or equal to 20 MPa, in combination with the remaining limitations of the claims.
Re. Claims 25, 26, and 28, the prior art does not disclose or reasonably suggest a method as required by the claims, specifically wherein each layer of the adjacent and discrete SiON layers comprises a level of impurity, a level of homogeneity, or a level of uniformity to provide a waveguide having an optical loss less than or equal to 1 dB/cm, in combination with the remaining limitations of the claims.
The most applicable prior art, Tseng et al (US 2014/0003765 A1), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/18/22